Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 17, 22-23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US Pub 2010/0083598 A1 (hereinafter ‘Smith’).
	In regard to claims 1, 16 and 27, Smith teaches a door frame system, comprising:
	a wall (33), and 
	a door frame (20), including
	a sub-buck portion (24) having a sub-buck mounting arm (60) including at least one mounting aperture (62), a sub-buck rabbet arm (connecting 60 and 56.58), coupled to one end of the sub-buck mounting arm, and 
a sub-buck support arm (shorter arm non-labeled in fig. 3), coupled to the sub-buck mounting arm opposite the sub-buck rabbet arm (fig. 3); and
	a shell portion (66), coupled to the sub-buck portion (see fig. 2); 
wherein the sub-buck portion is surface mounted to a single surface (30) of the wall through the at least one mounting aperture (fig. 2). 
	In regard to claim 3, Smith teaches the claimed invention wherein the shell portion is not coupled to the wall (as seen in fig. 2, only the sub-buck portion is coupled (by fastener 64) to the wall). 
In regard to claim 10, Smith teaches the claimed invention wherein the wall comprises drywall (69, 52).
	In regard to claim 17, Smith teaches the claimed invention wherein the sub-buck rabbet arm is longer than the sub-buck support arm. See fig. 3. Note that the sub-buck rabbet arm is the one connecting 60 and 56.58, while the support arm is the shortest of all. 
In regard to claim 22, Smith teaches a shell portion of a door frame (fig. 1), consisting of shell support arm (lip attached to 68), a facing arm (68), coupled to the shell support arm, a shell rabbet arm (connecting 68 and 72) coupled to the facing arm, a stop (72) coupled to the shell rabbet arm, a soffit (74) coupled to the stop, a return (76) coupled to the soffit, and a backbend (lip connected to 76) coupled to the return (see fig. 3);
wherein the shell rabbet arm and the stop define a rabbet (see fig. 3).
In regard to claim 23, Smith teaches the claimed invention wherein the shell comprises a single backbend and a single return (seen in fig. 3, element 66).
	In regard to claim 27, Smith teaches a fire door assembly (see [0028]), comprising:
	a fire rated door frame, including (see claim 1 rejection above for the sub-buck  and shell elements)
a fire rated hinge (50) coupled to the fire rated door frame, and a fire rated door (48) coupled to the fire rated hinge (see fig. 4),
wherein the sub-buck portion is capable of being surface mounted to a single surface of the wall through the at least one mounting aperture (as shown in fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 11, 18, 19, 24, 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
In regard to claims 4, 19 and 24, Smith does not explicitly teach sub-buck portion and the shell are monolithic. However, one of ordinary skill in the art would have found it obvious to provide them as a monolithic piece because doing so would expedite the installation process, and because it has been held that the use of a single piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
In regard to claims 5 and 6, Smith teaches the claimed invention wherein the sub-buck portion, and the shell portion comprise metal (see [0019-0020]).  Smith does not explicitly disclose steel with a thickness of at most 21 and 18 gauge respectively.  However, one of ordinary skill in the art would have found it obvious to use steel so as to provide adequate structural strength. Further, it would have been obvious to arrive at a thickness value within the claimed ranges as a matter of routine experimentation. See MPEP 2144.05 (in the instant case, thickness differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. 
	Moreover, it is noted that the product-by-process limitation “cold rolled” would not be expected to impart distinctive structural characteristics to the frame portions since the claimed is examined for the final product (portions made of steel). Therefore, the claimed portions are not different and unobvious from the portions of Smith. See MPEP 2113. 
	In regard to claim 8, 29 and 32, Smith teaches the claimed invention wherein the door meets all industry standards for physical endurance and fire ratings (see [0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to make it fire rated for up to 3 hours so as to provide the building in which the door is installed with adequate fire protection and keep users safe in case of fire. In addition, it would have been obvious that providing a fire rated operating grip coupled to the door meets the industry standards for fire ratings as it is an purpose of Smith. 
In regard to claim 11, Smith does not explicitly teach the wall comprises masonry. However, one of ordinary skill in the art would have found it obvious to provide a masonry wall instead of the drywall because they are functionally equivalent elements and are well known in the art for being used interchangeably in the construction of walls and partitions, thus one of ordinary skill would select a masonry wall as a matter of design choice to allow the installation of the frame in various settings. 
In regard to claim 18, Smith does not explicitly teach the sub-buck rabbet arm is the same length as the sub-buck support arm. However, it would have been obvious to make the arms having the same length because doing so involves a mere change in shape (length) that would result in a tighter connection between the two pieces.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hucker US Pub 2018/0119472 A1 (hereinafter ‘Hucker’).
In regard to claim 33, Smith does not explicitly teach a closer or a grip coupled to the door. The Examiner takes the position that providing a grip and a closer coupled to a door is well known in the art. Nevertheless, Hucker teaches a fire door comprising a grip and a closer coupled to the door (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art to provide a grip and a closer to the door of Smith, as taught by Hucker so as to provide means for securely and timely close the door in the event of a fire (see Hucker [0003]).
With respect to the fire rating of the elements, it would have been obvious to provide the frame, door, hinge, closer and grip independently rated for up to 3 hours as a matter of routine experimentation, so as to comply with industry standards since the assemblies of Smith and Hucker are concerned with fire protection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633